 Case: 19-11094-BAH Doc #: 19 Filed: 09/09/19 Desc: Main Document                 Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF NEW HAMPSHIRE

In re: Tracy Marie Speed                                   Bk. No.: 19-11094-BAH
       Chad David Speed,                                   Chapter 13
                    Debtors

                                   MOTION TO REDACT

         NOW COMES New Hampshire Federal Credit Union (“the Movant), by and through its
attorneys, Tarbell & Brodich, P.A., and respectfully submits the within Motion to Redact to
restrict access to Claim 2 and Claim 3 because they contain personal identifiers, and in support
thereof states as follows:

1.     Movant inadvertently filed Claim 2 and Claim 3 with personal identification information
       that was not redacted.

2.     Movant requests that the Court enter an order directing the Clerk of Court to restrict
       access to Claim 2 and Claim 3 because they contain personal identifiers.

3.     Movant requests that the Court enter an order allowing the Movant to refile the
       documents with the personal identifiers redacted.

        WHEREFORE, the Movant, New Hampshire Federal Credit Union, respectfully requests
that this Honorable Court:

       A.     Grant the within Motion to Redact, and
       B.     Grant such further relief as may be just and appropriate.

                                                    New Hampshire Federal Credit Union,
                                                    By and through its attorneys,
                                                    TARBELL & BRODICH, P.A.


Dated: September 9, 2019                            /s/ David E. LeFevre
                                                    By: David E. LeFevre, Esq., BNH#05601
                                                    45 Centre Street
                                                    Concord, NH 03301
                                                    (603) 226-3900
 Case: 19-11094-BAH Doc #: 19 Filed: 09/09/19 Desc: Main Document              Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and accurate copy of the foregoing has been served on the
following by electronic transmission:

      Office of the U.S. Trustee USTPRegion01.MR.ECF@usdoj.gov
      David S. Osterman email@dsostermanlaw.com,
       ostermandr66629@notify.bestcase.com
      Marcus E. Pratt bankruptcy@kordeassoc.com
      Lawrence P. Sumski SumskiCh13@gmail.com

       I hereby certify that a true and accurate copy of the foregoing has been served on the
following by First Class United States Mail, postage pre-paid:

       No Manual Recipients.

Dated: September 9, 2019                          /s/ David E. LeFevre
                                                  David E. LeFevre, Esq., BNH#05601
